ACQUISITION OF HYDROGEN SAFE TECHNOLOGIES, INC.

by

WORLD ENERGY SOLUTIONS, INC.







AGREEMENT AND PLAN OF ACQUISITION







This Agreement and Plan of Acquisition (Agreement) is entered into by and
between Hydrogen Safe  Technologies, Inc., a Florida corporation, (HSTI), UTEK
CORPORATION, a Delaware corporation, (UTEK), and World Energy Solutions, Inc., a
Florida corporation, (WES)




WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
HSTI (HSTI Shares); and




WHEREAS, before the Closing Date, HSTI will acquire the license for the fields
of use as described in the License Agreement as described and which are attached
hereto as part of Exhibit A and made a part of this Agreement (License
Agreement) and the rights to develop and market a proprietary technology for the
fields of uses specified in the License Agreement (Technology).




WHEREAS, the parties desire to provide for the terms and conditions upon which
HSTI will be acquired by WES in a stock-for-stock exchange (Acquisition) in
accordance with the respective corporation laws of their state, upon
consummation of which all HSTI Shares will be owned by WES, and all issued and
outstanding HSTI Shares will be exchanged for common stock of WES with terms and
conditions as set forth more fully in this Agreement; and




WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies within the meaning of Section 368 (a)(1)(B) of the Internal Revenue
Code of 1986, as amended (Code).




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:




ARTICLE 1

THE STOCK-FOR-STOCK ACQUISITION




1.01

The Acquisition




(a)

Acquisition Agreement.  Subject to the terms and conditions of this Agreement,
at the Effective Date, as defined below, all HSTI Shares shall be acquired from
UTEK by WES in accordance with the respective corporation laws of their state
and the provisions of this Agreement and the separate corporate existence of
HSTI, as a wholly-owned subsidiary of WES, shall continue after the closing.




(b)

Effective Date. The Acquisition shall become effective (Effective Date) upon the
execution of this Agreement and closing of the transaction.








--------------------------------------------------------------------------------













1.02

Exchange of Stock. At the Effective Date, by virtue of the Acquisition, all of
the HSTI Shares that are issued and outstanding at the Effective Date shall be
exchanged for 7,500,000 unregistered shares of common stock of WES.  

Shareholder

Number of Common WES Shares

UTEK Corporation

7,500,000




1.03

Effect of Acquisition.




(a)

Rights in HSTI Cease. At and after the Effective Date, the holder of each
certificate of common stock of HSTI shall cease to have any rights as a
shareholder of HSTI.




(b)

Closure of HSTI Shares Records. From and after the Effective Date, the stock
transfer books of HSTI shall be closed, and there shall be no further
registration of stock transfers on the records of HSTI.




1.04

Closing. Subject to the terms and conditions of this Agreement, the Closing of
the Acquisition shall take place September 28, 2007.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES




2.01

Representations and Warranties of UTEK and HSTI.  UTEK and HSTI represent and
warrant to WES that the facts set forth below are true and correct:




(a)

Organization. HSTI and UTEK are corporations duly organized, validly existing
and in good standing under the laws of their respective states of incorporation,
and they have the requisite power and authority to conduct their business and
consummate the transactions contemplated by this Agreement. True, correct and
complete copies of the articles of incorporation, bylaws and all corporate
minutes of HSTI have been provided to WES and such documents are presently in
effect and have not been amended or modified.




(b)

Authorization. The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors and shareholders of HSTI and the board
of directors of UTEK; no other corporate action by the respective parties is
necessary in order to execute, deliver, consummate and perform their respective
obligations hereunder; and HSTI and UTEK have all requisite corporate and other
authority to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.




(c)   

Capitalization.  The authorized capital of HSTI consists of 1,000,000 shares of
common stock with a par value $.01 per share. At the date of this Agreement,
1,000 HSTI Shares are issued and outstanding as follows:




All issued and outstanding HSTI Shares have been duly and validly issued and are
fully paid and non-assessable shares and have not been issued in violation of
any preemptive or other rights of any other person or any applicable laws. HSTI
is not authorized to issue any preferred stock. All dividends on HSTI Shares
which have been declared prior to the date of this Agreement have been paid in
full. There are no outstanding options, warrants, commitments, calls or other
rights or agreements requiring HSTI to issue any HSTI Shares or securities
convertible into HSTI Shares to anyone for any reason whatsoever. None of the
HSTI Shares is subject to any change, claim, condition, interest, lien, pledge,
option, security interest or other





2







--------------------------------------------------------------------------------













encumbrance or restriction, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.




(d)

Binding Effect. The execution, delivery, performance and consummation of this
Agreement, the Acquisition and the transactions contemplated by this Agreement
will not violate any obligation to which HSTI or UTEK is a party and will not
create a default under any such obligation or under any agreement to which HSTI
or UTEK is a party.  This Agreement constitutes a legal, valid and binding
obligation of HSTI, enforceable in accordance with its terms, except as the
enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.




(e)

Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or, to the best of HSTI and UTEK’s knowledge, information
and belief, threatened, which seek to enjoin the Acquisition or the transactions
contemplated by this Agreement or which, if adversely decided, would have a
materially adverse effect on the business, results of operations, assets or
prospects of HSTI.




(f)

No Conflicting Agreements. Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance by HSTI or UTEK with the terms or
provisions of this Agreement nor all other documents or agreements contemplated
by this Agreement and the consummation of the transaction contemplated by this
Agreement will result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in a violation of, HSTI or UTEK’s articles
of incorporation or bylaws, the Technology, the License Agreement, or any
agreement, contract, instrument, order, judgment or decree to which HSTI or UTEK
is a party or by which HSTI or UTEK or any of their respective assets is bound,
or violate any provision of any applicable law, rule or regulation or any order,
decree, writ or injunction of any court or government entity which materially
affects their respective assets or businesses.




(g)

Consents. No consent from or approval of any court, governmental entity or any
other person is necessary in connection with execution and delivery of this
Agreement by HSTI and UTEK or performance of the obligations of HSTI and UTEK
hereunder or under any other agreement to which HSTI or UTEK is a party; and the
consummation of the transactions contemplated by this Agreement will not require
the approval of any entity or person in order to prevent the termination of the
Technology, the License Agreement, or any other material right, privilege,
license or agreement relating to HSTI or its assets or business.




(h)

Title to Assets. HSTI has or has agreed to enter into the agreements as listed
on Exhibit A attached hereto. These agreements and the assets shown on the
balance sheet of attached Exhibit B are the sole assets of HSTI. HSTI has or
will by Closing Date have good and marketable title to its assets, free and
clear of all liens, claims, charges, mortgages, options, security agreements and
other encumbrances of every kind or nature whatsoever.




(i)

 Intellectual Property




(1)

The University of South Florida and the University of South Florida Research
Foundation (Research Foundation) respectively owns and has license to the
Technology and has all right, power, authority and ownership and entitlement to
file, prosecute and maintain in effect the Patent application with respect to
the Inventions listed in Exhibit A hereto.




(2)

The License Agreement between USF and HSTI covering the Inventions will be
legal, valid, binding and will be enforceable in accordance with its terms as
contained in Exhibit A.




(3)    Except as otherwise set forth in this Agreement, WES acknowledges and





3







--------------------------------------------------------------------------------













understands that HSTI and UTEK make no representations and provide no assurances
that the rights to the Technology and Intellectual Property contained in the
License Agreement do not, and will not in the future, infringe or otherwise
violate the rights of third parties, and




(4)   

Except as otherwise expressly set forth in this Agreement, HSTI and UTEK make no
representations and extend no warranties of any kind, either express or implied,
including, but not limited to warranties of merchantability, fitness for a
particular purpose, non-infringement and validity of the Intellectual Property.




          

(j)

Liabilities of HSTI. HSTI has no assets, no liabilities or obligations of any
kind, character or description except those listed on the attached schedules and
exhibits.

          

(k)

Financial Statements. The unaudited financial statements of HSTI, including a
balance sheet, attached as Exhibit B and made a part of this Agreement, are, in
all respects, complete and correct and present fairly HSTI’s financial position
and the results of its operations on the dates and for the periods shown in this
Agreement; provided, however, that interim financial statements are subject to
customary year-end adjustments and accruals that, in the aggregate, will not
have a material adverse effect on the overall financial condition or results of
its operations. HSTI has not engaged in any business not reflected in its
financial statements. There have been no material adverse changes in the nature
of its business, prospects, the value of assets or the financial condition since
the date of its financial statements. There are no, and on the Closing Date
there will be no, outstanding obligations or liabilities of HSTI except as
specifically set forth in the financial statements and the other attached
schedules and exhibits.  There is no information known to HSTI or UTEK that
would prevent the financial statements of HSTI from being audited in accordance
with generally accepted accounting principles.




          

(l)

 Taxes. All returns, reports, statements and other similar filings required to
be filed by HSTI with respect to any federal, state, local or foreign taxes,
assessments, interests, penalties, deficiencies, fees and other governmental
charges or impositions have been timely filed with the appropriate governmental
agencies in all jurisdictions in which such tax returns and other related
filings are required to be filed; all such tax returns properly reflect all
liabilities of HSTI for taxes for the periods, property or events covered by
this Agreement; and all taxes, whether or not reflected on those tax returns,
and all taxes claimed to be due from HSTI by any taxing authority, have been
properly paid, except to the extent reflected on HSTI’s financial statements,
where HSTI has contested in good faith by appropriate proceedings and reserves
have been established on its financial statements to the full extent if the
contest is adversely decided against it. HSTI has not received any notice of
assessment or proposed assessment in connection with any tax returns, nor is
HSTI a party to or to the best of its knowledge, expected to become a party to
any pending or threatened action or proceeding, assessment or collection of
taxes. HSTI has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
taxes. There are no tax liens (other than any lien which arises by operation of
law for current taxes not yet due and payable) on any of its assets. There is no
basis for any additional assessment of taxes, interest or penalties. HSTI has
made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to taxes imposed upon HSTI. HSTI is not and has never
been a party to any tax sharing agreements with any other person or entity.




          

(m)

Absence of Certain Changes or Events. From the date of the full execution of the
Term Sheet until the Closing Date, HSTI has not, and without the written consent
of WES, it will not have:




(1)

Sold, encumbered, assigned let lapsed or transferred any of its material assets,
including without limitation the Intellectual Property, the License Agreement or
any other material asset;








4







--------------------------------------------------------------------------------













(2)

Amended or terminated the License Agreement or other material agreement or done
any act or omitted to do any act which would cause the breach of the License
Agreement or any other material agreement;




(3)

Suffered any damage, destruction or loss whether or not in control of HSTI;




(4)

Made any commitments or agreements for capital expenditures or otherwise;




(5)

Entered into any transaction or made any commitment not disclosed to WES;




(6)

Incurred any material obligation or liability for borrowed money;




(7)

Suffered any other event of any character, which is reasonable to expect, would
adversely affect the future condition (financial or otherwise) assets or
liabilities or business of HSTI; or




(8)

Taken any action, which could reasonably be foreseen to make any of the
representations or warranties made by HSTI or UTEK untrue as of the date of this
Agreement or as of the Closing Date.




(n)

Material Agreements. Exhibit A attached contains a true and complete list of all
contemplated and executed agreements between HSTI and a third party. A complete
and accurate copy of all material agreements, contracts and commitments of the
following types, whether written or oral to which it is a party or is bound
(Contracts), has been provided to WES and such agreements are or will be at the
Closing Date, in full force and effect without modifications or amendment and
constitute the legally valid and binding obligations of HSTI in accordance with
their respective terms and will continue to be valid and enforceable following
the Acquisition. HSTI is not in default of any of the Contracts. In addition:




(1)

There are no outstanding unpaid promissory notes, mortgages, indentures, deed of
trust, security agreements and other agreements and instruments relating to the
borrowing of money by or any extension of credit to HSTI; and




(2)

There are no outstanding operating agreements, lease agreements or similar
agreements by which HSTI is bound; and




(3)

The complete final drafts of the License Agreement will be provided to WES; and




(4)

Except as set forth in (3) above, there are no outstanding licenses to or from
others of any intellectual property and trade names; and




(5)

There are no outstanding agreements or commitments to sell, lease or otherwise
dispose of any of HSTI’s property; and




(6)

There are no breaches of any agreement to which HSTI is a party.




(o)

Compliance with Laws. HSTI is in compliance with all applicable laws, rules,
regulations and orders promulgated by any federal, state or local government
body or agency relating to its business and operations.




(p)

Litigation.  There is no suit, action or any arbitration, administrative, legal
or other proceeding of any kind or character, or any governmental investigation
pending or to the best knowledge of





5







--------------------------------------------------------------------------------













HSTI or UTEK, threatened against HSTI, the Technology, or  License Agreement,
affecting its assets or business (financial or otherwise), and neither HSTI nor
UTEK is in violation of or in default with respect to any judgment, order,
decree or other finding of any court or government authority relating to the
assets, business or properties of HSTI or the transactions contemplated hereby.
There are no pending or threatened actions or proceedings before any court,
arbitrator or administrative agency, which would, if adversely determined,
individually or in the aggregate, materially and adversely affect the assets or
business of HSTI or the transactions contemplated.




(q)

Employees. HSTI has no and never had any employees. HSTI is not a party to or
bound by any employment agreement or any collective bargaining agreement with
respect to any employees. HSTI is not in violation of any law, regulation
relating to employment of employees.




(r)

Adverse Effect. Neither HSTI nor UTEK has any knowledge of any or threatened
existing occurrence, action or development that could cause a material adverse
effect on HSTI or its business, assets or condition (financial or otherwise) or
prospects.




(s)

Employee Benefit Plans.  HSTI states that there are no and have never been any
employee benefit plans, and there are no commitments to create any, including
without limitation as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended, in effect, and there are no outstanding or
un-funded liabilities nor will the execution of this Agreement and the actions
contemplated in this Agreement result in any obligation or liability to any
present or former employee.




(t)

Books and Records. The books and records of HSTI are complete and accurate in
all material respects, fairly present its business and operations, have been
maintained in accordance with good business practices, and applicable legal
requirements, and accurately reflect in all material respects its business,
financial condition and liabilities.

 

(u)

No Broker’s Fees. Neither UTEK nor HSTI has incurred any investment banking,
advisory or other similar fees or obligations in connection with this Agreement
or the transactions contemplated by this Agreement.




(v)     

Full Disclosure.   All representations or warranties of UTEK and HSTI are true,
correct and complete in all material respects to the best of our knowledge on
the date of this Agreement and shall be true, correct and complete in all
material respects as of the Closing Date as if they were made on such date.  No
statement made by them in this Agreement or in the exhibits to this Agreement or
any document delivered by them or on their behalf pursuant to this Agreement
contains an untrue statement of material fact or omits to state all material
facts necessary to make the statements in this Agreement not misleading in any
material respect in light of the circumstances in which they were made.




2.02

Representations and Warranties of WES.  WES represents and warrants to UTEK and
HSTI that the facts set forth are true and correct.




(a)

Organization.  WES is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, is qualified to do business as a foreign
corporation in other jurisdictions in which the conduct of its business or the
ownership of its properties require such qualification, and have all requisite
power and authority to conduct its business and operate properties.




(b)

Authorization.  The execution of this Agreement and the consummation of the
Acquisition and the other transactions contemplated by this Agreement have been
duly authorized by the board of directors of WES; no other corporate action on
their respective parts is necessary in order to execute, deliver, consummate and
perform their obligations hereunder; and they have all requisite corporate and
other





6







--------------------------------------------------------------------------------













authority to execute and deliver this Agreement and consummate the transactions
contemplated by this Agreement.

(c)                 Capitalization. The authorized capital of WES consists of
100,000,000 (One Hundred Million) shares of common stock with a par value $0.001
per share (WES Common Shares) and on the Effective Date of the
Acquisition 40,896,818 (33,396,818 +7,500,000 = 40,896,818 on an as converted
basis) (which will include the 7,500,000 WES Common Shares issued at the closing
of the Acquisition will be issued and outstanding) of WES Shares have been duly
and validly issued and are fully paid and non-assessable shares and have not
been issued in violation of any preemptive or other rights of any other person
or any applicable laws.




                        (d)        Anti Dilution Adjustments. UTEK currently
owns 7,970,634 common shares, (on an as converted basis) and will be acquiring
an additional 7,500,000 unregistered shares of WES totaling 15,470,634
registered and unregistered shares; and based on a total of 40,896,818 issued
shares (on an as converted basis) this total will represent a 37.8% ownership
position in WES shares on an “as if converted basis”. For a period of twelve
months from the Effective date of this Agreement, the aggregate number of shares
of Stock that Utek has received shall be adjusted proportionately by the Board
of Directors of WES for any increase in the number of outstanding shares of
Stock resulting from the issuance of any additional equity securities by the
Company to any of its current list of management and directors as of the
Effective Date.  




For purposes in this Agreement, “as if converted basis” shall mean total
outstanding common shares after giving effect to the conversion of all
outstanding equity securities including preferred stock or other convertible
instruments.




(e)

Binding Effect. The execution, delivery, performance and consummation of the
Acquisition and the transactions contemplated by this Agreement will not violate
any obligation to which WES is a party and will not create a default hereunder,
and this Agreement constitutes a legal, valid and binding obligation of WES,
enforceable in accordance with its terms, except as the enforcement may be
limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditor’s rights generally and by the availability of injunctive relief,
specific performance or other equitable remedies.




(f)

Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or to its knowledge threatened which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on its business,
results of operations, assets, prospects or the results of its operations of
WES.




(g)

No Conflicting Agreements. Neither the execution and delivery of this Agreement
nor the fulfillment of or compliance by WES with the terms or provisions of this
Agreement will result in a breach of the terms, conditions or provisions of, or
constitute default under, or result in a violation of, their respective
corporate charters or bylaws, or any agreement, contract, instrument, order,
judgment or decree to which it is a party or by which it or any of its assets
are bound, or violate any provision of any applicable law, rule or regulation or
any order, decree, writ or injunction of any court or governmental entity which
materially affects its assets or business.




(h)

Consents. Assuming the correctness of UTEK and HSTI’s representations, no
consent from or approval of any court, governmental entity or any other person
is necessary in connection with its execution and delivery of this Agreement;
and the consummation of the transactions contemplated by this Agreement will not
require the approval of any entity or person in order to prevent the termination
of any material right, privilege, license or agreement relating to WES or its
assets or business.








7







--------------------------------------------------------------------------------













(i)

Financial Statements. The unaudited financial statements of WES attached as
Exhibit C present fairly its financial position and the results of its
operations on the dates and for the periods shown in this Agreement; provided,
however, that interim financial statements are subject to customary year-end
adjustments and accruals that, in the aggregate, will not have a material
adverse effect on the overall financial condition or results of its operations.
WES has not engaged in any business not reflected in its financial statements.
There have been no material adverse changes in the nature of its business,
prospects, the value of assets or the financial condition since the date of its
financial statements. There are no outstanding obligations or liabilities of WES
except as specifically set forth in the WES financial statements.




(j)

Full Disclosure. All representations or warranties of WES are true, correct and
complete in all material respects on the date of this Agreement and shall be
true, correct and complete in all material respects as of the Closing Date as if
they were made on such date. No statement made by them in this Agreement or in
the exhibits to this Agreement or any document delivered by them or on their
behalf pursuant to this Agreement contains an untrue statement of material fact
or omits to state all material facts necessary to make the statements in this
Agreement not misleading in any material respect in light of the circumstances
in which they were made.




(k)

Compliance with Laws. WES is in compliance with all applicable laws, rules,
regulations and orders promulgated by any federal, state or local government
body or agency relating to its business and operations.




(l)

Litigation.   There is no suit, action or any arbitration, administrative, legal
or other proceeding of any kind or character, or any governmental investigation
pending or, to the best knowledge of WES, threatened against WES materially
affecting its assets or business (financial or otherwise), and WES is not in
violation of or in default with respect to any judgment, order, decree or other
finding of any court or government authority. There are no pending or threatened
actions or proceedings before any court, arbitrator or administrative agency,
which would, if adversely determined, individually or in the aggregate,
materially and adversely affect its assets or business. WES has no knowledge of
any existing or threatened occurrence, action or development that could cause a
material adverse affect on WES or its business, assets or condition (financial
or otherwise) or prospects.




(m)

Development.  WES agrees and warrants that it has the expertise necessary to and
has had the opportunity to independently evaluate the inventions of the Licensed
Technology and develop same for the market.




(n)

Investment Company Status WES is not an investment company, either registered or
unregistered.




2.03

Investment Representations of UTEK. UTEK represents and warrants to WES that:




(a)

General. It has such knowledge and experience in financial and business matters
as to be capable of evaluating the risks and merits of an investment in WES
Shares pursuant to the Acquisition. It is able to bear the economic risk of the
investment in WES Shares, including the risk of a total loss of the investment
in WES Shares. The acquisition of WES Shares is for its own account and is for
investment and not with a view to the distribution of this Agreement. Except a
permitted by law, it has a no present intention of selling, transferring or
otherwise disposing in any way of all or any portion of the shares at the
present time. All information that it has supplied to WES is true and correct.
It has conducted all investigations and due diligence concerning WES to evaluate
the risks inherent in accepting and holding the shares which it deems
appropriate, and it has found all such information obtained fully acceptable. It
has had an opportunity to ask questions of the officer and directors of WES
concerning WES Shares and the business and financial





8







--------------------------------------------------------------------------------













condition of and prospects for WES, and the officers and directors of WES have
adequately answered all questions asked and made all relevant information
available to them. UTEK is an accredited investor, as the term is defined in
Regulation D, promulgated under the Securities Act of 1933, as amended, and the
rules and regulations thereunder.




(b)

Stock Transfer Restrictions.  UTEK acknowledges that the WES Shares will not be
registered and UTEK will not be permitted to sell or otherwise transfer the WES
Shares in any transaction in contravention of the following legend, which will
be imprinted in substantially the following form on the stock certificate
representing WES Shares:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.




 (c)  Legend.  Subject to Rule 144 restrictions, 12 months following the stock
acquisition described herein, WES agrees to and shall direct its transfer agent
to remove the above legend upon the issuance by UTEK's legal counsel that the
above legend can be removed from UTEK's shares.  WES agrees to and promptly
shall provide any information requested by UTEK or UTEK's counsel and to make
further direction to its transfer agent as necessary for such issuance of an
opinion regarding removal of the legend or the sale of such restricted shares
under Rule 144 or other available exemption from registration.

(d)

In the event that WES fails to direct its transfer agent to remove the legend
within fifteen (15) days of request by UTEK, WES shall be liable to an
additional fee of ten percent (10%) of the current value of the shares held by
UTEK, as well as any and all attorney fees and costs that UTEK may incur as a
result of WES failing to comply in this request.

 

(e)

Stock Transfer Restrictions.  UTEK will have “piggyback” registration rights for
all of the common shares it will receive in this transaction.




ARTICLE 3

TRANSACTIONS PRIOR TO CLOSING




3.01.

Corporate Approvals. Prior to Closing Date, each of the parties shall submit
this Agreement to its board of directors and when necessary, its respective
shareholders and obtain approval of this Agreement. Copies of corporate actions
taken shall be provided to each party.




3.02

Access to Information. Each party agrees to permit, upon reasonable notice, the
attorneys, accountants, and other representatives of the other party’s
reasonable access during normal business hours to its properties and its books
and records to make reasonable investigations with respect to its affairs, and
to make its officers and employees available to answer questions and provide
additional information as reasonably requested.




3.03

Expenses. Each party agrees to bear its own expenses in connection with the
negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.








9







--------------------------------------------------------------------------------













3.04

Covenants. Except as permitted in writing, each party agrees that it will:




(a)

Use its good faith efforts to obtain all requisite licenses, permits, consents,
approvals and authorizations necessary in order to consummate the Acquisition;
and




(b)

Notify the other parties upon the occurrence of any event which would have a
materially adverse effect upon the Acquisition or the transactions contemplated
by this Agreement or upon the business, assets or results of operations; and




(c)

Not modify its corporate structure, except as necessary or advisable in order to
consummate the Acquisition and the transactions contemplated by this Agreement.




ARTICLE 4

CONDITIONS PRECEDENT




The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:




4.01.

Each party must obtain the approval of its board of directors and such approval
shall not have been rescinded or restricted.




4.02.

Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.




4.03.

There shall be no claim or litigation instituted or threatened in writing by any
person or government authority seeking to restrain or prohibit any of the
contemplated transactions contemplated by this Agreement or challenges the
right, title and interest of UTEK in the HSTI Shares or the right of HSTI or
UTEK to consummate the Acquisition contemplated hereunder.




4.04.

The representations and warranties of the parties shall be true and correct in
all material respects at the Effective Date.




4.05.

The Technology and Intellectual Property has been prosecuted in good faith with
reasonable diligence.




4.06.

To the best knowledge of UTEK and HSTI, the License Agreement will be valid and
in full force and effect without any default in this Agreement.




4.07.

WES shall have received, at or within 5 days of Closing Date, each of the
following:




(a)

the stock certificates representing the HSTI Shares, duly endorsed (or
accompanied by duly executed stock powers) by UTEK  for cancellation;




(b)

all documentation relating to HSTI’s business, all in a form and substance
satisfactory to WES;




(c)

such agreements, files and other data and documents pertaining to HSTI’s
 business as WES may reasonably request;








10







--------------------------------------------------------------------------------













(d)

copies of the general ledgers and books of account of HSTI, and all federal,
state and local income, franchise, property and other tax returns filed by HSTI
since the inception of HSTI;




(e)

certificates of (i) the Secretary of State of the State of Florida as to the
legal existence and good standing, as applicable, (including tax) of HSTI in
Florida;




(f)

the original corporate minute books of HSTI, including the articles of
incorporation and bylaws of HSTI, and all other documents filed in this
Agreement;




(g)

all consents, assignments or related documents of conveyance to give WES the
benefit of the transactions contemplated hereunder;




(h)

such documents as may be needed to accomplish the Closing under the corporate
laws of the states of incorporation of WES and HSTI, and




(i)

such other documents, instruments or certificates as WES, or their counsel may
reasonably request.




4.08.

WES shall have completed due diligence investigation of HSTI to WES’s
satisfaction in their sole discretion.




4.09.

WES shall receive the resignation effective the Closing Date of each director
and officer of HSTI.




4.10

WES shall receive from UTEK the sum of US $450,000 in cash upon the receipt of
the share certificate in respect of the WES Shares, which sum shall belong
absolutely and unconditionally to HSTI.




ARTICLE 5

INDEMNIFICATION AND LIABILITY LIMITATION




5.01.

 Survival of Representations and Warranties.




(a)

     The representations and warranties made by UTEK and HSTI shall survive for
a period of 1 year after the Closing Date, and thereafter all such
representation and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.




(b)

     The representations and warranties made by WES shall survive for a period
of 1 year after the Closing Date, and thereafter all such representations and
warranties shall be extinguished, except with respect to claims then pending for
which specific notice has been given during such 1-year period.




5.02

 Limitations on Liability.  WES agrees that UTEK shall not be liable under this
agreement to WES or their respective successor’s, assigns or affiliates except
where damages result directly from the gross negligence or willful misconduct of
UTEK or its employees.  In no event shall UTEK's liability exceed the total
amount of the fees paid to UTEK under this agreement, nor shall UTEK be liable
for incidental or consequential damages of any kind.  WES shall indemnify UTEK,
and hold UTEK harmless against any and all claims by third parties for losses,
damages or liabilities, including reasonable attorneys fees and expenses
(“Losses”), arising in any manner out of or in connection with the rendering of
services by UTEK under this Agreement, unless it is finally judicially
determined that such Losses resulted from the gross negligence or willful
misconduct of UTEK. The terms of this paragraph shall survive the termination of
this agreement and shall apply to any controlling person, director, officer,
employee or affiliate of UTEK.





11







--------------------------------------------------------------------------------
















5.03   Indemnification.  WES agrees to indemnify and hold harmless UTEK and its
subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to  matters  or arising from this Agreement, except to the extent that
any such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.




(a)

Limitation of Liability.  WES agrees that no Indemnified Person shall have any
liability as a result of the execution and delivery of this Agreement, or other
matters relating to or arising from this Agreement, other than liabilities that
shall have been determined by final non-appealable order of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Person or Persons in respect of whom such liability is asserted.
 Without limiting the generality of the foregoing, in no event shall any
Indemnified Person be liable for consequential, indirect or punitive damages,
damages for lost profits or opportunities or other like damages or claims of any
kind.  In no event shall UTEK's liability exceed the total amount of the fees
paid to UTEK under this Agreement.




ARTICLE 6

REMEDIES




6.01

Specific Performance. Each party’s obligations under this Agreement are unique.
If any party should default in its obligations under this agreement, the parties
each acknowledge that it would be extremely impracticable to measure the
resulting damages. Accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.




6.02

Costs. If any legal action or any arbitration or other proceeding is brought for
the enforcement of this agreement or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

ARTICLE 7

ARBITRATION




In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in the State of Florida.  The cost of arbitration shall be borne by
the party against whom the award is rendered or, if in the interest of fairness,
as allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding.  The arbitrators shall be selected as follows: one
by WES, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.








12







--------------------------------------------------------------------------------













ARTICLE 8

MISCELLANEOUS




8.01.

No party may assign this Agreement or any right or obligation of it hereunder
without the prior written consent of the other parties to this Agreement. No
permitted assignment shall relieve a party of its obligations under this
Agreement without the separate written consent of the other parties.




8.02.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns.




8.03.

Each party agrees that it will comply with all applicable laws, rules and
regulations in the execution and performance of its obligations under this
Agreement.




8.04.

This Agreement shall be governed by and construct in accordance with the laws of
the State of Florida without regard to principles of conflicts of law.




8.05.

This document constitutes a complete and entire agreement among the parties with
reference to the subject matters set forth in this Agreement. No statement or
agreement, oral or written, made prior to or at the execution of this Agreement
and no prior course of dealing or practice by either party shall vary or modify
the terms set forth in this Agreement without the prior consent of the other
parties to this Agreement. This Agreement may be amended only by a written
document signed by the parties.




8.06.

Notices or other communications required to be made in connection with this
Agreement shall be sent by U.S. mail, certified, return receipt requested,
personally delivered or sent by express delivery service and delivered to the
parties at the addresses set forth below or at such other address as may be
changed from time to time by giving written notice to the other parties.




8.07.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.




8.08.

This Agreement may be executed in multiple counterparts, each of which shall
constitute one and a single Agreement.




8.09

Any facsimile signature of any part to this Agreement or to any other agreement
or document executed in connection of this Agreement should constitute a legal,
valid and binding execution by such parties.                       






















(Signatures on the following page)





13







--------------------------------------------------------------------------------



















WORLD ENERGY SOLUTIONS, INC.

HYDROGEN SAFE TECHNOLOGIES, INC.







By: /s/: Benjamin C. Croxton

      By: /s/:  Joel Edelson

     Benjamin C. Croxton,

Joel Edelson

     Chief Executive Officer

            

President




     Address:

Address:

     3900A 31 st Street North

2109 East Palm Avenue

St. Petersburg, FL 33714

Tampa, Florida 33605




Date: September 28, 2007

Date: September 28, 2007

UTEK CORPORATION







By: /s/:  Clifford M. Gross

     Clifford M. Gross, Ph.D.     

     Chief Executive Officer




      Address:

      2109 East Palm Avenue

      Tampa, Florida 33605




Date: September 28, 2007










UTEK CORPORATION







By: /s/:  Doug Schaedler

     Doug Schaedler     

     Chief Compliance Officer




      Address:

      2109 East Palm Avenue

      Tampa, Florida 33605




Date: September 28, 2007

















14







--------------------------------------------------------------------------------













EXHIBIT A

Outstanding Agreements

From the University of South Florida




1) License Agreement










  




















15







--------------------------------------------------------------------------------










EXHIBIT B




HYDROGEN SAFE TECHNOLOGIES, INC.

Financial Statements as of














16







--------------------------------------------------------------------------------







EXHIBIT C




WORLD ENERGY SOLUTIONS, INC.




Form 10-QSB




QUARTERLY REPORT UNDER SECTION 13 OR 15(d)

OF THE

SECURITIES EXCHANGE ACT OF 1934




For the quarterly period ended June 30, 2007












































































  





17





